


Private Placement Subscription Agreement




PRECEPT FUND MANAGEMENT SPC
on behalf of
PRESCIENT FUND SEGREGATED PORTFOLIO,

NEWMARK INVESTMENT LIMITED

AND

OAK RIDGE ENERGY TECHNOLOGIES, INC.











HRODEN\1666788.2




--------------------------------------------------------------------------------

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT


THIS AGREEMENT is dated the 24th day of December 2013.

AMONG

Precept Fund Management SPC, of Ground Floor, Harbour Centre, 42 North Church
Street, George Town, Grand Cayman KY1-1110, Cayman Islands on behalf of
Prescient Fund Segregated Portfolio
(the “Purchaser” or the “Subscriber”),

Newmark Investment Limited, of 801 Pacific House, 20 Queens Road, Central, Hong
Kong.
(“Newmark”)




AND:

Oak Ridge Energy Technologies, Inc., a company duly incorporated under the laws
of Colorado and having its place of business at Suite 12, 751 North Drive,
Melbourne, Florida, USA
(the “Company” or the “Issuer”)




WHEREAS:

A.

The Company is currently a reporting entity, quoted on the OTC Bulletin Board
and trades below USD $0.50 per share, and consequently falls within the
definition of a “penny stock” contained in Rules 15g-1 to 15g-9 under the
Securities Exchange Act of 1934 as amended (the “Exchange Act”).

B.

The Purchaser, as principal, has agreed to subscribe for and purchase securities
of the Company at the subscription price and upon the terms and conditions as
set out in this Agreement.

NOW THEREFORE in consideration of the premises and the covenants and agreements
herein contained the parties hereto agree as follows:

1.

PURCHASE AND SALE OF SECURITIES & RELATED MATTERS

1.1

The Purchaser has agreed to purchase from the Company, and the Company has
allocated to the Purchaser 3,333,333 shares of common stock, par value USD $0.01
per share in the capital of the Company (the “Securities”), at a price of USD
$0.18 per Security for the total amount of USD $599,999.94 (the “Purchase
Price”).  The Purchase Price will be paid in two installments.  The Purchaser
shall pay USD $450,000 for 2,500,000 shares





HRODEN\1666788.2

1




--------------------------------------------------------------------------------

within three business days of the execution of this Subscription Agreement.  On
or before January 23, 2014, Purchaser shall pay the remaining Purchase Price of
USD $149,999.94 for the balance of the shares (833,333 shares).

1.2

The Purchase Price is to be used solely by the Company for the purpose of
implementing an agreed business plan, specifically the matters referred to below
in paragraph 1.9.

1.3

The Company will deliver to the Purchaser and its nominee, certificates
representing the Securities allocated to each Purchase Price installment within
three business days of receipt of each Purchase Price payment..

1.4

The Company shall record Precept Fund Management SPC for and on behalf of
Prescient Fund Segregated Portfolio as the registered holder thereof.

1.5

The terms and conditions, which govern the Securities, will be referred to on
the certificates representing the Securities.

1.6

The issue of the Securities will not restrict or prevent the Company from
obtaining any other financing, nor from issuing additional securities or rights
at any time.

1.7

Upon the execution of this Agreement, the Company’s Director, Mark Meriwether,
will  appoint Stephen Barber to fill the Board of Directors seat vacated by
Jeffrey Flood.  Within seven business days of the execution of this Subscription
Agreement, the Board will adopt appropriate bylaws, which will state that the
Board of Directors may consist of up to three persons.  The Board will then
appoint  Bryan Urban to the additional seat on the Company Board of Directors to
serve until the next shareholder meeting or other appropriate shareholder
action.

1.8

Notwithstanding anything to the contrary in the prior Subscription Agreement
between Purchaser and the Company dated July 1, 2013, all subsequent changes to
the Board of Directors of the Company shall be accomplished in accordance with
the Company Articles of Incorporation, bylaws, and other governing law.

1.9

Immediately following Closing, the Company shall promptly and expeditiously
implement the following matters:

(i)

The Board will appoint Stephen Barber to serve as interim chief executive
officer.

(ii)

The Company, with the direction and approval of Stephen Barber and the Board of
Directors, shall develop an agreed budget for the operation of the Company.

(iii)

No expenses will be incurred or paid by the Company except in conformance with
the agreed budget and the written approval of Stephen Barber or his designees.

(iv)

The implementation of the Company’s business development strategy to achieve the
Company’s previously announced desire to move its listing to the NASDAQ
Exchange, and also to implement a dual-listing of the Company’s securities on
another international exchange such as London’s Alternative Investment Market





HRODEN\1666788.2

2




--------------------------------------------------------------------------------

(“AIM”).  The consulting agreement of Mark Meriwether shall be amended such that
Mr. Meriwether will receive a payment of $150,000.00 USD upon the Company’s
achievement of an AIM listing or upon the Company’s raise of additional capital
in an amount equal to or exceeding $7,000,000.00 USD from any source other than
current investors in the Company.  Such payment will be made as due compensation
for services from the effective date of the consulting agreement through October
31, 2014.  Mr. Meriwether shall also be compensated $50,000.00 USD upon the
Closing of this Agreement with such funds to be paid by the Company upon receipt
of the Purchase Price.

1.10

Newmark agrees to forbear from collecting or demanding payments from the Company
under the outstanding loan from Newmark to the Company in the aggregate
principal amount of $2,000,000 until June 30, 2014 (the “Forbearance Period”)
and may agree to extend the Forbearance Period after the date hereof, in its
sole discretion, and contingent upon the development of an agreed budget of the
Company and achievement of operational targets to be mutually agreed upon after
the date hereof.

1.11

Newmark agrees that it or its shareholder Expedia Holdings Limited will transfer
and assign to the Company 12,000,000 shares of common stock of the Company
previously allocated to Kings Fair World Wide Limited (“Kings Fair”) upon Kings
Fair’s and Jeffrey Flood’s transfer of all of their interests in such shares.
 Of the 12,000,000 shares transferred to the Company by Newmark or Expedia,
1,500,000 shall be issued to Mark Meriwether for services performed and the
other 10,500,000 of common stock shall be reserved for issuance to employees,
consultants and directors of the Company pursuant to an equity incentive program
approved by the Board of Directors and stockholders of the Company in accordance
with applicable laws, rules and regulations.

1.12

As a condition to Closing under this Agreement, the attached Settlement
Agreement must be fully executed by all parties to such Settlement Agreement and
delivered to each of Purchaser and Newmark.

2.

REPRESENTATIONS AND WARRANTIES

2.1

The Purchaser acknowledges, represents and warrants that, as at the date given
above and at the Closing, that:

(a)

Precept Fund Management SPC is an Exempted Segregated Portfolio Company and is
recognized as a mutual fund with the Cayman Islands Monetary Authority (CIMA)
under Section 4(3) of the Mutual Funds Law of the Cayman Islands (2012
Revision), with Registration Number 656283, and that Prescient Fund Segregated
Portfolio is one of its duly registered segregated portfolios;

(b)

the Purchaser is a professional investor and is purchasing the Securities as a
“portfolio manager” and that the Purchaser is acting as principal when it
purchases or sells the Securities;





HRODEN\1666788.2

3




--------------------------------------------------------------------------------



(c)

to the best of the Purchaser’s knowledge, the Securities were not advertised in
printed media of general and regular paid circulation, radio or television in
any way;

(d)

this subscription has not been solicited in any other manner contrary to the
United States Securities Act of 1933 (the “1933 Act”), as amended and its
regulations;

(e)

the offer was not made to the Purchaser in the United States;

(f)

the Purchaser acknowledges that the Securities have not been registered under
the 1933 Act and may not be offered or sold in the United States unless
registered under the 1933 Act and the securities laws of all applicable states
of the United States or an exemption from such registration requirements is
available;

(g)

the Purchaser acknowledges that, as defined in Rule 144 of the 1933 Act, the
Securities are “restricted securities,” subject to resale restrictions in such
Rule;

(h)

the Purchaser acknowledges that the purchase of the Securities hereunder
constitute a Private Placement pursuant to Sections 4(a)(2) of the 1933 Act, and
Rule 506(b) of Regulation D of the United States Securities and Exchange
Commission (the “SEC”), and that it is an “accredited investor” as that term is
defined in Rule 501 of Regulation D of the 1933 Act, and Regulation S of the
SEC;

(i)

the Purchaser is not a U.S. Person, nor will the purchaser be purchasing the
Securities for the account or benefit of any U.S. Person;

(j)

the Purchaser has no knowledge of a “material fact” or “material change” in the
affairs of the Company that has not been generally disclosed to the public, save
knowledge of this particular transaction and the matters set forth or referenced
in the Settlement Agreement;

(k)

the Purchaser has been provided with access to all material information about
the Company requested by either the Purchaser, the Purchaser’s representative or
others representing the Purchaser, including access to all of the Company’s SEC
Reports and Registration Statements that are contained in the Edgar Archives
(the “SEC Reports and Registration Statements”), any information requested to
verify any information furnished, and there has been direct communication
between the Company and its representatives on the one hand and the Purchaser
and the Purchaser’s representatives and advisors on the other in connection with
information regarding the purchase made hereby. The Company has given the
Purchaser the opportunity to ask questions of and receive answers from the
Company and/or its directors, officers, employees or representatives concerning
the terms and conditions of this Offering and to obtain any additional
information (to the extent the Company possesses such information or can acquire
it without unreasonable effort or expense) desired or necessary to verify the
accuracy of the information provided. Any proprietary information disclosed or
discovered by the Purchaser in reviewing information made available to the
Purchaser by the





HRODEN\1666788.2

4




--------------------------------------------------------------------------------

Company in connection with the offer and sale of the Common Stock shall be
maintained by the Purchaser in strict confidence;

(l)

the Purchaser has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and that the
Purchaser is duly incorporated and validly subsisting under the laws of its
jurisdiction of incorporation and all necessary approvals by its directors have
been given to authorize execution of this Agreement on behalf of the Purchaser;

(m)

this Agreement has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding agreement of the Purchaser enforceable
against the Purchaser;

(n)

the Purchaser is resident in the jurisdiction set out on the cover page of this
Agreement;

(o)

the Purchaser is capable of assessing the proposed investment as a result of the
Purchaser’s profession financial experience or as a result of advice received
from a registered person other than the Company or any affiliates thereof;

(p)

the Purchaser will execute and deliver such agreements and other documents and
things and will do or cause to be done all such acts or things as are or may be
necessary or desirable to give effect to the provisions hereof and to carry out
the intent of this subscription offer and to comply with any policies, rulings
or other requirements imposed by any applicable regulatory authority;

(q)

the Purchaser does not waive the requirement for the Company to communicate its
acceptance of the purchase of the Securities pursuant to this Agreement; and

(r)

the Purchaser agrees that the above representations, warranties and covenants in
this subsection will be true and correct both as of the execution of this
subscription and as of the day of Closing.

2.2

The Company represents and warrants that, as of the date given above and at the
Closing:

(a)

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Colorado and the Company has all
necessary power and authority to own, lease and operate its properties and carry
on its business as now operated and as proposed to be operated.  The Company is
duly qualified and is authorized to do business and is in good standing as a
foreign corporation in all jurisdictions in which the nature of its activities
and of its properties (both owned and leased) makes such qualification
necessary, except for those jurisdictions in which failure to do so would not
have a material adverse effect on the Company or its business.

(b)

The Company has all requisite corporate power to execute and deliver this
Agreement and to carry out and perform its obligations under the terms of this
Agreement.  All corporate action on the part of the Company, its directors and
its





HRODEN\1666788.2

5




--------------------------------------------------------------------------------

stockholders necessary for the authorization, execution, delivery and
performance of this Agreement by the Company and the performance of the
Company’s obligations hereunder and thereunder, including the issuance and
delivery of the Securities have been taken or will be taken prior to the
issuance of the Securities.  The Securities, when issued in compliance with the
provisions of this Agreement, will be validly issued, fully paid and
nonassessable and free of any liens or encumbrances other than (a) liens and
encumbrances created by or imposed upon the Purchaser, (b) any rights of first
refusal or pre-emptive rights and (c) any restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed.  

(c)

All consents, approvals, orders, or authorizations of, or registrations,
qualifications, designations, declarations, or filings with, any third parties
or governmental authority, required on the part of the Company in connection
with the valid execution and delivery of this Agreement, the offer, sale or
issuance of the Securities or the consummation of any other transaction
contemplated hereby shall have been obtained and will be effective at the
Closing, except for notices required or permitted to be filed with certain state
and federal securities commissions, which notices will be filed on a timely
basis.

(d)

The authorized capital stock of the Company, immediately prior to the Initial
Closing, consists of 200,000,000 shares of Common Stock, $0.001 par value per
share (“Common Stock”), 114,438,888 shares of which are issued and outstanding.
 All issued and outstanding shares of the Company’s Common Stock have been duly
authorized and validly issued and are fully paid and nonassessable.  There are
not outstanding any options, warrants, rights (including conversion, rights of
first refusal or preemptive rights) or agreements for the purchase or
acquisition from the Company of any shares of its capital stock.  

(e)

The Company has made available to Purchaser (a) its audited balance sheet,
income statement and cash flows as at December 31, 2012 and (b) its unaudited
balance sheet, income statement and cash flows for the nine months ended
September 30, 2013 (the “Financial Statements” and the “Statement Dates”).
   The Financial Statements, together with the Securities thereto, have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods indicated, except as disclosed
therein, and present fairly the financial condition and position of the Company
as of the Statement Dates; provided, however, that the unaudited financial
statements are subject to normal recurring year-end audit adjustments (which are
not expected to be material either individually or in the aggregate), and do not
contain all footnotes required under generally accepted accounting principles.

(f)

Assuming the accuracy of the representations and warranties of the Purchaser
contained in Section 2.1 hereof, the offer, sale and issuance of the Securities
will be exempt from the registration requirements of the 1933 Act and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state





HRODEN\1666788.2

6




--------------------------------------------------------------------------------

securities laws.  Neither the Company nor any agent on its behalf has solicited
or will solicit any offers to sell or has offered to sell or will offer to sell
all or any part of the Securities to any person or persons so as to bring the
sale of such Securities by the Company within the registration provisions of the
1933 Act or any applicable state securities laws.

(g)

The Company is not in violation or default of any term of its Articles of
Incorporation or of any provision of any mortgage, indenture, contract,
agreement, instrument or contract to which it is party or by which it is bound
or of any judgment, decree, order or writ other than any such violation that
would not have a material adverse effect on the Company.  The execution,
delivery, and performance of and compliance with this Agreement, and the
issuance of the Securities pursuant hereto, will not, with or without the
passage of time or giving of notice, result in any such material violation, or
be in conflict with or constitute a material default under any such term, or
result in the creation of any mortgage, pledge, lien, encumbrance or charge upon
any of the properties or assets of the Company or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.  

(h)

There are no actions, suits, claims, arbitrations, proceedings or investigations
pending or, to the knowledge of the Company, threatened in writing or reasonably
anticipated against, affecting or involving the Company or its business or
assets, or the transactions contemplated by this Agreement, at law or in equity
or admiralty, or before or by any court, agency, arbitrator or governmental
authority, domestic or foreign that would reasonably be expected to result,
either individually or in the aggregate, in any material adverse effect on the
business, assets (including intangible assets), liabilities, financial
condition, property or results of operations of the Company.  The Company is not
operating under, subject to or, to its knowledge, in default with respect to any
order, award, writ, injunction, decree or judgment of any court, arbitrator or
governmental authority.

(i)

The Company will reserve or has already set aside sufficient securities in the
treasury of the Company to issue to the Purchaser the Securities.

(j)

The issuance and sale of the Securities by the Company does not and will not
conflict with and does not and will not result in a breach of any of the terms,
conditions or provisions of its constituent documents or any agreement or
instrument to which the Company is a party.

(k)

This Agreement has been duly authorized by all necessary corporate action on the
part of the Company and constitutes a valid obligation of the Company legally
binding upon it and enforceable in accordance with its terms.

(l)

Except as disclosed in the Financial Statements or the SEC Reports and
Registration Statements, the Company has good and marketable title to its
tangible properties and assets, and has good title to all its leasehold
interests, in





HRODEN\1666788.2

7




--------------------------------------------------------------------------------

each case subject to no mortgage, pledge, lien, lease, loan, encumbrance or
charge, except (i) the lien of current taxes not yet due and payable, and
(ii) possible minor liens and encumbrances which do not in any case materially
detract from the value of the property subject thereto or materially impair the
Company’s operations, and which have not arisen otherwise than in the ordinary
course of business.  With respect to property it leases, the Company is, to its
knowledge, in compliance with such leases in all material respects.

(m)

No consent, approval or authorization of or designation, declaration or filing
with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement, or the
offer, sale or issuance of the Securities except qualification (or taking such
action as may be necessary to secure an exemption from qualification, if
available) of the offer and sale of the Securities under applicable blue sky
laws, which filings and qualifications, if required, will be accomplished in a
timely manner.

(n)

The Company has exercised reasonable care, in accordance with SEC rules and
guidance, to determine whether any Covered Person (as defined below) is subject
to any Disqualification Events (as defined below). To the Company’s knowledge,
no Covered Person is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the 1933 Act.
The Company has complied, to the extent applicable, with any disclosure
obligations under Rule 506(e) under the 1933 Act. “Covered Persons” are those
persons specified in Rule 506(d)(1) under the 1933 Act, including the Company;
any predecessor or affiliate of the Company; any director, executive officer,
other officer participating in the offering, general partner or managing member
of the Company; any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power; any promoter
(as defined in Rule 405 under the 1933 Act) connected with the Company in any
capacity at the time of the sale of the Securities; and any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Securities (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.

(o)

The Company is and always has been a subchapter C corporation.  The Company has
filed all tax returns (federal, state and local) required to be filed by it
since 2005, except the 2012 tax returns that have been extended, and to its
knowledge, all prior tax returns.  All taxes shown to be due and payable on such
returns, any assessments imposed, and to the Company’s knowledge all other taxes
due and payable by the Company on or before the Closing, have been paid or will
be paid prior to the time they become delinquent.  The Company has not been
advised (a) that any of its returns, federal, state or other, have been or are
being audited as of the date hereof, or (b) of any deficiency in assessment or
proposed judgment to its federal, state or other taxes.  The Company has no
knowledge of any liability





HRODEN\1666788.2

8




--------------------------------------------------------------------------------

of any tax to be imposed upon its properties or assets as of the date of this
Agreement that is not adequately provided for.

(p)

To its knowledge, the Company is not in violation of any applicable statute,
rule, regulation, order or restriction of any domestic or foreign government or
any instrumentality or agency thereof in respect of the conduct of its business
or the ownership of its properties, which violation would materially and
adversely affect the business, assets, liabilities, financial condition or
operations of the Company.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement or the issuance of the Securities, except such as
have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing, as will be filed in a timely manner.  The
Company has all franchises, permits, licenses and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could materially and adversely affect the business, assets, properties
or financial condition of the Company and believes it can obtain, without undue
burden or expense, any similar authority for the conduct of its business as
planned to be conducted.

(q)

The Company has provided Purchaser with access to all information requested by
the Purchaser in connection with their decision to purchase the Securities,
including all information the Company believes is reasonably necessary to make
such investment decision.  There are no facts which (individually or in the
aggregate) materially adversely affect the business, assets, liabilities,
financial condition or operations of the Company that have not been set forth in
the Agreement or in other documents delivered by the Company to the Purchaser or
its attorneys or agents in connection herewith.  None of the representations or
warranties made by the Company herein contains any untrue statement of a
material fact, or omits to state any material fact necessary in order to make
the statements contained herein or therein, in the light of the circumstances
under which made, not misleading.

(r)

To the Company’s knowledge, no executive officer or person nominated to become
an executive officer of the Company (i) has been convicted in a criminal
proceeding or is a named subject of a pending criminal proceeding (excluding
minor traffic violations) or (ii) is or has been subject to any judgment or
order of, the subject of any pending civil or administrative action by the SEC
or any self-regulatory organization.

(s)

To the Company’s knowledge, Purchaser has, for the sole purpose of determining
whether to enter into and consummate the transactions contemplated by this
Agreement, conducted a review of information provided to it regarding the
Company’s commercial, financial, legal and other affairs.  The parties agree and
acknowledge that the representations and warranties of the Company set forth in
this Agreement shall in no way be limited, qualified, impaired or affected by
Purchaser’s conduct of such investigation.    





HRODEN\1666788.2

9




--------------------------------------------------------------------------------



2.3

The warranties contained in Subsections 2.1 and 2.2 will survive the Closing and
for a period of one year thereafter; provided, however, that the undersigned
executive officer of the Company shall have no personal liability for any
representation or warranty of the Company made herein.

3.

CLOSING

3.1

Conditions to Closing.  The obligations of Purchaser to purchase the Securities
at Closing are subject to the fulfillment, on or before such Closing, of each of
the following conditions, unless otherwise waived:

(i)

The representations and warranties made by the Company in Section 2.2 hereof
shall be true and correct in all material respects as of the Closing or such
other dates as are referenced in such representations or warranties.

(ii)

The Company shall have performed or observed all obligations and conditions
herein required to be performed or observed by it on or prior to the Closing.

(iii)

The Purchaser shall have completed its due diligence review of the Company and
shall, in its sole discretion, be satisfied with the results of such review.

(iv)

All authorizations, approvals or permits, if any, of any governmental authority
or regulatory body of the United States or of any state that are required in
connection with the lawful issuance and sale of the Shares pursuant to this
Agreement shall be obtained and effective as of the Closing.

(v)

As of the Closing, the authorized size of the Board is two persons, and the
Board shall be comprised of Mark Meriwether and Stephen Barber.  Within seven
business days of the closing the Company will adopt appropriate bylaws and Bryan
Urban shall be appointed to the Board.

3.2

On execution of this Agreement, the Purchaser will forthwith instruct its banker
to send the first installment of the Purchase Price to the Company by Electronic
Funds Transfer from the Purchaser’s designated nominee’s account with Zurcher
Cantonal Bank, to an account established and designated by the Company in a
writing to Stephen Barber and Zhonette Brown  Until agreed otherwise in writing
by the Purchaser and the Company, Stephen Barber and Mark Meriwether will have
joint signing authority for the newly established account.  Until agreed
otherwise in writing by the Purchaser and the Company, no funds may be disbursed
from the account without the express written permission of Stephen Barber.

3.3

Upon receipt of the first installment of the Purchase Price, and upon acceptance
of the Agreement by the Company, the Company will deliver to the Purchaser or
its designated nominee the certificates representing 2,500,000 shares of the
Securities registered in the name of the Purchaser or its nominee.  Upon receipt
of the second installment of the Purchase Price, the Company will deliver to the
Purchaser or its designated nominee the certificates representing 833,333 shares
of the Securities registered in the name of the Purchaser or its nominee.  





HRODEN\1666788.2

10




--------------------------------------------------------------------------------



3.4

The Company agrees to deliver to the Purchaser such legal opinions, copies of
approvals or other documents as the Purchaser may reasonably request.

4.

HOLD PERIOD

4.1

The Purchaser and the Company acknowledge that, subject to the transfer
restrictions of Rule 144 of the 1933 Act, there is no holding period applicable
to the Securities.

5.

MISCELLANEOUS

5.1

The Purchaser hereby authorizes the Company to release the details of this
Agreement into the public domain by market announcement or other mechanism
agreed between the Purchaser and the Company, except the issue price of the
Securities set out in Paragraph 1.1 unless otherwise obligated by the SEC
Guidelines.

5.2

The Company shall be entitled to rely on delivery by email of a scanned executed
copy of this Agreement, and acceptance by the Company of such scanned email copy
shall be equally effective to create a valid and binding agreement between the
Purchaser and the Company in accordance with the terms hereof.

5.3

The parties to this Agreement may amend this Agreement only in writing signed by
all the parties hereto.

5.4

The parties to this Agreement will execute and deliver all other documents,
transfers, deeds, assurances and procedures necessary for the purposes of giving
effect to or perfecting the transactions contemplated by this Agreement.

5.5

This Agreement inures to the benefit of and is binding upon the parties to this
Agreement and their successors and permitted assigns.

5.6

A party to this Agreement will give all notice to or other written
communications with the other party to this Agreement concerning this Agreement
by email addressed to the address given above in this Agreement.

5.7

This Agreement will be governed by and construed in accordance with the laws of
the State of Utah each of the parties hereto irrevocably submits to the
jurisdiction of the courts in such State.

5.8

This Agreement may be signed by the Directors of the Company and the Purchaser
in as many counterparts as may be necessary, each of which so signed shall be
deemed to be an original and such counterparts together shall constitute one and
the same instrument, and notwithstanding the date of execution shall be deemed
to bear the date as set forth above.








HRODEN\1666788.2

11




--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed as at the date above
written.

Subscriber Execution Clause

SIGNED and DELIVERED by

 

 

 

PRECEPT FUND MANAGEMENT SPC on behalf of PRESCIENT FUND SEGREGATED PORTFOLIO

by its duly authorized representative:

 

 

 

 

 

 

/s/ David M. J. Roberts

 

Name David M. J. Roberts

Capacity: Director

 

 

 

 

 

Issuer Execution Clause
SIGNED and DELIVERED by

 

 

 

OAK RIDGE ENERGY TECHNOLOGIES, INC.

 

by its duly authorized representative:

 

 

 

 

 

 

 

/s/ Mark Meriwether

 

Name Mark Meriwether

Capacity: Vice President and director




 

 

 

Newmark Execution Clause
SIGNED and DELIVERED by

 

 

 

Newmark Investments Limited

 

by its duly authorized representative:

 

 

 

 

 

 

 

/s/ Stephen J. Barber

 

Name Stephen J. Barber

Capacity: Authorized signatory under Power of Attorney dated 29 November 2013

 








HRODEN\1666788.2

12


